
  Guinea-Bissau 1984 (rev. 1996)
  
  

  

  


Preamble


The Party for the Independence of Guinea and Cape Verde (PAIGC), founded on September 19th, 1956, has accomplished in an exemplary manner its Minimum Plan [Programa Minimo], which consisted in the liberation of the people of Guinea and Cape Verde, winning the sovereignty of the respective States and, at the same time, launching the foundations for the construction of a free, democratic and socially just nation in each country.


After independence, the Party garnered sympathy, respect and admiration, in both national and international spheres, for the way in which it has conducted the destiny of the Guinean Nation, notably through the creation and institutional development of the State apparatus.


With the Movimento Reajustador of November 14th, the Party has reoriented its actions, correcting the mistakes that were hindering the edification of a united, strong and democratic society.


By adopting the current Constitution, which follows faithfully the thread of institutional evolution that has always reflected the ideas and choices of our people - a policy reaffirmed by the profound transformation being brought about in our society by legality, by right and by the enjoyment of fundamental liberties - the National Popular Assembly of the Republic of Guinea-Bissau reveals that everything it articulates is imbued with the humanism that has always inspired us and that is reflected in our rights and liberties as herein guaranteed to the citizens, as an irreversible victory for our people.


The Popular National Assembly congratulates the PAIGC for the vanguard role it has always performed in conducting the fates of the Guinea nation, and congratulates itself for the courageous and timely decision that the Party of Amilcar Cabral took by overcoming the challenge of democratic opening, towards the construction of a plural, just and free society.


The decision of the PAIGC follows in accordance with its historic tradition of acting at every moment as the repository for the deepest aspirations of our people.


Therefore, acting as a faithful interpreter of the will of the people and exercising its responsibilities as the highest sovereign organ, the National Popular Assembly approves and adopts this Constitution of the Republic of Guinea-Bissau as Fundamental Law, which shall enter into force on May 16th, 1984.



Part I. Fundamental Principles: The Nature and Foundations of the State



Article 1


Guinea-Bissau is a sovereign, democratic, secular and unitary republic.



Article 2




1. The national sovereignty of the Republic of Guinea-Bissau is vested in the people.




2. The exercise of political power is vested in the people directly or through the democratically elected organs.



Article 3


The Republic of Guinea-Bissau is a State with a constitutionally established democracy, founded on national unity and on the effective participation of the people in the development, monitoring and guidance of public activities, and oriented towards the construction of a free and just society.



Article 4




1. In the Republic of Guinea-Bissau the establishment of political parties is allowed if in conformity with the Constitution and the law.




2. Political parties are equally responsible for [assuring] the organization and the expression of popular will and of political plurality.




3. Parties must respect the national independence and unity, the integrity of national territory and the pluralist democracy, and must follow the democratic rules in both their organization and functioning.




4. The formation of parties of regional or local nature, parties that sponsor racism or tribalism, and of parties that advocate the use of violent means to achieve its ends is forbidden.




5. The party’s name may not identify itself with any part of the national territory, nor display the name of a person, church, religion, confession or religious doctrine.




6. The highest leadership of parties must be composed of citizens of Guinean origin.



Article 5




1. The Republic of Guinea-Bissau proclaims its eternal gratitude to the combatant that, due to its voluntary sacrifice, have assured the liberation of the Nation from foreign control, reconquering our people’s dignity and right to freedom, to progress and to peace.




2. The Republic of Guinea-Bissau considers as its honor and duty to:







a.
Act so as to guarantee a dignified life to the combatants that assured freedom to the Nation and, in particular, to those who, due to their participation in the liberation fight, have suffered physical disability that renders them total or partially incapable of working, and that shall be deemed the first creditors of national recognition;






b.
Guarantee the education of the National liberation combatants’ orphans;






c.
Assist National liberation combatants’ parents, children and widows.






3. The National liberation combatant is the militant that, within PAIGC’s ranks, participated in the fight for liberation between September 19th, 1956 and September 24th, 1973 and that, having joined the ranks of the Party, and combat fronts, after this last date until April 24th 1974, revealed himself, by exemplary conduct, worthy of this title.



Article 6




1. In the Republic of Guinea-Bissau there is a separation between the State and religious institutions.




2. The State respects and protects all legally recognized religions. The activities of these religions and the practice of the faith are subject to the law.



Article 7


In the framework of its unitary structure and in the development of national interest, the State of Guinea-Bissau promotes the creation and supports all actions from decentralized territorial collective bodies that have been granted autonomy by the law.



Article 9



Article 10


Within its exclusive economic zone, defined by law, the State of Guinea-Bissau holds exclusive competence to maintain and explore natural resources, living or non-living.



Article 11




1. The economic and social organization of Guinea-Bissau is based on the principles of market economy, subordination of economic power to political power and the coexistence between public, cooperative and private property.




2. The economic and social organization of Guinea-Bissau has as objective the continuous promotion of its people’s well-being and the elimination of all forms of subjection of human beings to degrading interests, for the benefit of individuals, groups or classes.



Article 12




1. The Republic of Guinea-Bissau recognizes the following property titles:







a.
State property, belonging to all people;






b.
Cooperative property which, organized according to free consent, may be established over agriculture, the production of consumption goods, arts and crafts and other economic activities deemed as so by law;






c.
Private property, which may be established over goods that do not belong to the State.






2. The State has ownership over the soil, the underground, mineral goods, the main energy sources, the forest wealth and social infrastructure.



Article 13




1. The State may grant, by means of concession to cooperatives and other singular or collective legal persons, the exploration of State property, as long as it profits the general interest and increase social richness.




2. The State promotes foreign capital investment as long as it is useful to the Country’s social and economic development.



Article 14


The State recognizes the right to inheritance, according to the law.



Article 15


Public health’s main goal is to promote the physical and mental well-being of the population and the balanced insertion in the social-ecological environment where they live. It must orient itself towards prevention, and must aim for the progressive socialization of medicine and medical-pharmaceutical sectors.



Article 16




1. The aim of education is forming human beings. It shall remain closely linked to productive labor, shall facilitate the acquisition of skills, knowledge and values that enable the citizen to be part of the community and contribute to its continuous progress.




2. The State considers the eradication of illiteracy a fundamental task.



Article 17




1. The State’s fundamental imperative is to create and promote favorable conditions for the preservation of cultural identity, as support for national conscience and dignity, and a factor that stimulates society’s harmonious development. The State preserves and defends the cultural heritage of the people, whose promotion must serve the progress and the protection of human dignity.




2. Conditions shall be created so that all citizens have access to culture and are encouraged to actively participate in its creation and diffusion.




3. It is the State’s obligation to encourage the practice and spread of sports and other physical activities.



Article 18




1. The Republic of Guinea-Bissau establishes and develops relations with other countries according to international law, the principles of national interdependence, equality between States, non-interference in internal matters, reciprocity of advantages, peaceful coexistence and non-alignment.




2. The Republic of Guinea-Bissau defends the rights of all peoples to self-determination and independence, supports the fights of all people against colonialism, imperialism, racism and all other forms of oppression and exploitation, advocates the peaceful solution of international conflicts and participates in all efforts aimed at assuring peace and justice in State relations and the establishment of the new international economic order.




3. Without prejudice to the achievements of the struggle for national liberation, the Republic of Guinea-Bissau participates in African States’ efforts to materialize the principle of African unity on a regional continental basis.



Article 19


It is a Fundamental duty of the State to preserve, through all means, the conquests of the people and, in particular, the constitutionally established democratic order. The defense of the Nation shall be organized based on active participation and the active support of the population.



Article 20




1. The Revolutionary Armed Forces of the People [FARP], instrument of national liberation at the service of the people, are the primordial institution in the defense of the Nation. It is their duty to defend independence, sovereignty and territorial integrity, and collaborate strictly with the national and specific services in the assurance and maintenance of internal security and public order.




2. It is a civic and honorable duty of all FARP’s members to actively participate in the tasks of national reconstruction.




3. The FARP obeys the competent sovereign bodies, according to the Constitution and the law.




4. The FARP are nonpartisan and its members, while in duty, cannot exercise any political activity.



Article 21




1. The security forces are nonpartisan and their purpose is to defend the democratic rule of law and to assure internal security and the rights of citizens, and its members, while on duty, cannot engage in any political activity.




2. Police measures are only those established by law, and shall not be used beyond those strictly necessary.




3. The prevention of crimes, including crimes against the security of the State, may only be performed if in accordance to the law and by respecting all the rights, liberties and assurances of all citizens.



Article 22




1. The national symbols of the Republic of Guinea-Bissau are the Flag, the Coat of Arms and the National Anthem.




2. The National Flag of the Republic of Guinea-Bissau is formed by three rectangular stripes, of red color, in the vertical, and yellow and green, in the horizontal and in the superior and inferior right-hand sides, respectively. A black five-pointed star marks the red stripe.




3. The Coat of Arms of the Republic of Guinea-Bissau consist in two palm leaves disposed as if in a circle, united by the base, where a yellow shell rests, and connected by a ribbon in which is written the motto <<UNITY STRUGGLE PROGRESS>>. In the central superior part a black five-pointed star is inserted.




4. The National Anthem is Esta É a Nossa Patria Amada [This Is Our Beloved Homeland].



Article 23


The Capital of the Republic of Guinea-Bissau is Bissau.



Part II. Fundamental Rights, Liberties, Assurances and Duties



Article 24


All citizens are equal before the law, enjoy the same rights and are subjected to the same duties, without distinction of race, sex, social status, social, intellectual or cultural level, religious belief or philosophical conviction.



Article 25


Men and women are equal before the law in all aspects of political, economic, social and cultural life.



Article 26




1. The State recognizes the formation of the family and assures its protection.




2. Children are equal before the law, independently of the civil status of the parents.




3. Spouses have equal rights and duties in terms of civil and political capacities, as well as the maintenance and education of the children.



Article 27




1. All national citizens that reside or are temporarily in foreign territory enjoy the same rights and are subject to the same duties as other citizens, except for those that are incompatible with their absence from the country.




2. Citizens resident in foreign nations enjoy the care and protection of the State.



Article 28




1. Foreigners, based on reciprocity, and expatriates that reside or are present in Guinea-Bissau enjoy the same rights and are subject to the same duties as nationals, with the exception of political rights, holding of public offices and other rights and duties that laws expressly assign to national citizens.




2. The holding of public offices can only be granted to foreigners if of a technical nature, except when called for by international treaties or agreements.



Article 29




1. Fundamental rights enshrined in the Constitution do not negate other rights foreseen by the laws of the Republic and applicable rules of international law.




2. Constitutional and legal principles relating to fundamental rights have to be interpreted in harmony with the Universal Declaration of Human Rights.



Article 30




1. Constitutional principles relating to the rights, liberties and guarantees are directly applicable and binding on both public and private entities.




2. The exercise of fundamental rights, liberties and guarantees will only be suspended or limited in case of a state of emergency, proclaimed in accordance to the established by the Constitution and the law.




3. Laws that limit rights, liberties and guarantees are deemed as general and abstract, and should be limited to the necessary to protect other constitutionally protected rights or interests, and cannot be retroactive, nor diminish the essential content of those rights.



Article 31




1. Martial law or a state of emergency can only be declared, in the whole or part of the national territory, in cases of effective or imminent foreign aggression, grave threat or disturbance of the democratic constitutional order, or political calamity.




2. The declaration of martial law cannot affect the right to life, integrity and identity, civil capacity and citizenship, non-retroactivity of penal laws, right to defense of the accused and liberty of conscience and religion.




3. The declaration of a state of emergency can only result in the partial suspension of rights, liberties and guarantees.



Article 32


All citizens have the right of access to judicial bodies to seek redress for violations of their constitutionally or legally recognized rights, and justice cannot be denied on the lack of economic means.



Article 33


The State and all other public entities are civilly responsible, in solidarity with the heads of their bodies, employees or agents, for actions or omission that took place while on duty, and because of its obligations, that may result in a violation of rights, liberties or guarantees, or loss to a third party.



Article 34


All have the right to information and legal protection, in accordance with the law.



Article 35


No rights and liberties assured to citizens may be exercised against the independence of the nation, the integrity of the national territory, national unity, the institutions of the Republic nor the principles and objectives established by this Constitution.



Article 36




1. In the Republic of Guinea-Bissau the death penalty shall not be applied in any cases.




2. There shall be life imprisonment for crimes defined by law.



Article 37




1. The moral and physical integrity of citizens cannot be violated.




2. No one shall be submitted to torture or to cruel, inhuman or degrading treatment.




3. In no case shall there be forced labor, nor security measures depriving liberty for unlimited or indefinite periods.




4. Criminal responsibility is personal and cannot be passed on.



Article 38




1. All citizens enjoy the inviolability of their persons.




2. No one shall be totally or partially deprived of liberty except as a consequence of judicial sentencing that condemns the citizens for acts punishable by law with prison sentencing or the judicial application of security measures.




3. The exception to the principle set forth above is the deprivation of liberty for the time and according to the conditions established by law.




4. The law cannot be retroactive, unless this is of benefit to the accused.



Article 39




1. All persons deprived of liberty must be informed immediately of the reasons for their detention, and this shall be communicated to a relative or person of trust of the detained, indicated by the latter.




2. Restrictions on liberty imposed for reasons contrary to the Constitution and law oblige the state to indemnify the aggrieved, in accordance with the law.




3. Imprisonment or illegal detention resulting from an abuse of power confers on the citizen the right to habeas corpus.




4. A writ of habeas corpus shall be filed before the Supreme Tribunal of Justice, in accordance with the law.




5. In case of difficulties in filing the writ before the Supreme Tribunal of Justice, the writ may be filed before the closest regional tribunal.



Article 40




1. Detention without prior establishment of guilt will be subject, within a period of 48 hours, to a judicial decision validating or upholding the detention, in which the judge is required to establish the causes of the detention and inform the detained, interrogate him and provide him with the right of defense.




2. The preventive arrest will not be maintained if it can be substituted for by bail or another provisional liberty measure established by law.




3. The preventive arrest, before and after the finding of guilt, will be subject to the deadlines established by law.



Article 41




1. No person may be found criminally liable if not for a violation of a previously established law that declares the action or omission as punishable, nor suffer security measures whose preconditions were not the subject of a previously established law.




2. No punishment or security measures will be applied if not expressly defined in a previously established law.




3. No person may be subject to punishments or security measures more severe than those in force during the time of the conduct or verification of the respective preconditions.




4. No person will be tried more than once for a given crime.




5. No punishment shall require the loss of any civil, professional or political rights.




6. Citizens unduly convicted have the right, under the conditions prescribed by the law, to a review of the judgment and the compensation of loss suffered.



Article 42




1. Criminal procedure will assure all the rights to a defense.




2. All defendants are presumed innocent until the judgment is no longer subject to any appeals, and should be subject to trial within the shortest delay compatible with the guarantee of defense.




3. The defendant has the right to counsel, and to be assisted by counsel during all procedural phases, being established by law the cases and phases where this assistance is mandatory.




4. The judge is competent to conduct the proceeding and it may, according to the law, delegate to other bodies the performance of some discovery acts that are not directly related to fundamental rights.




5. Criminal procedure is accusatory in nature, and the court hearing and investigation measures established by law are subject to the principle of contradiction.




6. All evidence obtained through torture, coercion, offense to the physical or moral integrity of a person, wrongful interference with privacy, residence, in correspondence or telecommunications is considered nullified.



Article 43




1. Under no circumstances shall a national citizen be extradited or expelled from the Country.




2. Foreign citizens may not be extradited on political grounds.




3. Extradition and expulsion may only be decided by judicial authority.



Article 44




1. All may enjoy the rights to a personal identity, civil capacity, citizenship, good-name and reputation, image, expression and the protection of intimate privacy and family life.




2. Limitations on citizenship and civil capacity may only be imposed in the cases and to the extent foreseen by law, and may not be based on political reasons.



Article 45




1. Workers have the freedom to join trade unions as a form of promoting unity, defending their rights and protecting their interests.




2. In the exercise of the freedom to join a trade union, the worker is guaranteed, without any discrimination:







a.
Liberty of establishing, organizing and deciding on internal rules of association;






b.
The right to exercise trade union activities within companies, in accordance with the law.






3. Trade unions are independent from the state, patronage, religious beliefs, political parties or other political associations.




4. The law ensures adequate protection to trade union representatives against any form of restriction on the legitimate undertaking of their functions.




5. Trade unions have to abide by the principles of democratic organization and management, based on regular elections by secret ballot of executive bodies, which shall not be subject to any form of authorization or homologation of workers, and that shall apply to all range of trade union activities.



Article 46




1. Workers have a right to protection, security and hygiene at work.




2. The worker can only be dismissed in the cases and terms established by law; dismissal for political or ideological motives is prohibited.




3. The State will gradually establish a system capable of guaranteeing workers social security pensions in old age, in sickness or when incapacitated.



Article 47




1. It is recognized that all workers have the right to strike in accordance with the law, and they are entitled to define the professional interest to be defended by means of the strike; the law shall establish the limitations on strikes in essential services and activities in the interests of the overriding needs of society.




2. The lock-out is forbidden.



Article 48




1. The State recognizes the citizens’ right to the inviolability of the home, correspondence and other means of private communication, except in cases expressly provided for in the law in relation to criminal proceedings.




2. Entrance into a domicile without consent can only be ordered by the competent judicial authority in the cases and in the manner prescribed by law.



Article 49




1. All citizens have the right and the duty to education.




2. The State shall gradually promote the gratuity and the equal opportunity of citizens’ access to the diverse levels of education.




3. The right of creating private and cooperative schools is guaranteed.




4. Public schools will not be religiously oriented.



Article 50




1. Intellectual, artistic and scientific creations are free if not contradictory to the promotion of social progress.




2. This liberty comprises the right to invent, produce and spread scientific, literary or artistic works.




3. The law will protect authors’ rights.



Article 51




1. All have the right to freely express and spread their thoughts by any means available, as well as to inform, look for information and be informed without any hindering or discrimination.




2. The exercise of this right may not be impeded or limited by any type of censorship.




3. All persons, single or collective, are assured the right to answer and to request corrections, in an equal and efficient manner, as well as the right to receive indemnification for damages.



Article 52




1. Freedom of conscience and of religion is inviolable.




2. All are assured the liberty of worship, which in no manner may violate the fundamental principles established by this Constitution.




3. The freedom to teach any religion under its denomination is guaranteed.



Article 53


All citizens have the right to freedom of movement in all parts of the national territory.



Article 54




1. Citizens have the right to peaceful assembly in all spaces open to the public, in accordance with the law.




2. All citizens have the right to demonstrate, in accordance with the law.



Article 55




1. Citizens have the right to, freely and without requiring any specific authorization, start associations, as long as they are not promoting violence and their objectives are not contrary to the law.




2. Associations conduct their affairs freely without interference of public authorities and cannot be dissolved by the State or have their activities suspended except in the cases provided for by the law and as a result of judicial decision.




3. Armed, military, militarized and paramilitary associations are not allowed, nor organizations that promote racism or tribalism.



Article 56




1. Freedom of press is assured.




2. The creation of radio and television networks requires a license, issued in accordance with the law.




3. The State will establish a service of press, radio and television, that is independent of economic and political interests, and that assures the expression and confrontation of the various strands of public opinion.




4. To ensure the aforementioned and to assure the respect for ideological pluralism, a National Council for Social Communications shall be created, and it shall be an independent body of which the composition and functioning shall be defined by law.



Article 57


Political parties have the right to airtime on the radio and television in accordance with the law.



Article 58


In accordance with national development, the State will progressively create the conditions required for the full accomplishment of the economic and social rights established by this Part II.



Part III. Organisation of Political Power



Section I. General Principles



Article 59




1. The President of the Republic, the National Popular Assembly, the Government and the Tribunals are sovereign bodies.




2. The organization of political power is based on the separation and the independence of all sovereign bodies, as well as their subordination to the Constitution.



Article 60


The electoral system, the conditions of eligibility, the division of the territory into constituencies, the number of deputies, as well as the process and the bodies that monitor electoral matters will be defined by the Electoral Law.



Article 61


The holders of political positions are liable in civil, political and criminal terms for all actions and omissions in the performance of their duty.



Section II. The President of the Republic



Article 62




1. The President of the Republic is the Head of State, symbol of unity, guarantor of national independence and the Constitution and Supreme Commander of the Armed Forces.




2. The President of the Republic represents the Republic of Guinea-Bissau.



Article 63




1. The President of the Republic is elected by a free, direct, secret and periodic universal suffrage of the electing citizens.




2. Voting citizens of Guinean origin and children of parents of Guinean origins, over 35 years and in full possession of their civil and political rights are eligible for the office of President of the Republic.



Article 64




1. The absolute majority of valid votes elects the President of the Republic.




2. If no candidate obtains the absolute majority, there will be, after 21 days, a new ballot with only the two candidates who received the most votes.



Article 65


The Presidency of the Republic is not compatible with any other functions, public or private.



Article 66




1. The term for the President of the Republic is of five years.




2. The President of the Republic may not run for a third consecutive mandate, nor during the five years following his second mandate.




3. If the President of the Republic resigns from office, he may not run in the next election, nor in those taking place within five years of his resignation.



Article 67


The elected President of the Republic will be invested at a plenary session of the Popular National Assembly, by the respective President, and will take in this act the following oath: “I swear by my honor to defend the Constitution and the laws, the national independence and unity, to dedicate my intelligence and my energies to the service of Guinea-Bissau’s people, fulfilling with absolute fidelity the duties of the high position I have been elected to”.



Article 68


Are exclusive roles of the President of the Republic:







a.
To represent the Guinean State;






b.
Defend the Constitution of the Republic






c.
Address the Nation and the National Assembly;






d.
Summon an extraordinary meeting of the National Popular Assembly every time imperious public interest reasons so justify;






e.
Ratify international treaties;






f.
Determine the election dates for the Presidency of the Republic, deputies of the National Popular Assembly and the chiefs of local power bodies, according to the law;






g.
Appoint and dismiss the Prime-Minister, considering the electoral results and after listening to the political forces represented by the National Popular Assembly;






h.
Confirm the appointment of the Prime-Minister;






i.
Appoint and dismiss other members of the cabinet, as proposed by the Prime-Minister, and confirm them;






j.
Create and dissolve ministries and secretariats of State, on a proposal from the Prime-Minister;






l.
Preside over the Council of State;






m.
Preside over the Council of Ministers, when appropriate;






n.
Confirm the justices of the Supreme Tribunal of Justice;






o.
Appoint and dismiss, according to a proposal by the Government, the Chief of Staff of the Armed Forces;






p.
Appoint and dismiss, according to a proposal by the Government, the General-Attorney of the Republic;






q.
Appoint and dismiss Ambassadors, according to a proposal by the government;






r.
Accredit international Ambassadors;






s.
Enact laws, legal-decrees and the decrees;






t.
Pardon and commute sentences;






u.
Declare war or make peace, according to the established in Article 85, no 1, h) of the Constitution;






v.
Impose martial law or declare a state of emergency, according to the established in Article 85, no. 1, (i) of the Constitution;






x.
Grant honorific titles and State awards;






z.
Perform all other functions that the Constitution and the laws have attributed to the President.





Article 69




1. The President of the Republic is also competent to:







a.
Dissolve the National Popular Assembly, in case of grave political crisis, after consulting the President of the National Popular Assembly and the political parties present therein, and within the limits established by this Constitution;






b.
Dismiss the Government, according to Article 104, no. 2 of the Constitution;






c.
Enact or veto, within 30 days from its reception, any pieces of legislation issued by the National Popular Assembly or the Government.






2. The veto of the President of the Republic on the laws of the National Popular Assembly can be overcome by the affirmative vote of a majority of two thirds of Congress members in office.



Article 70


The President of the Republic may enact presidential decrees while performing his duties.



Article 71




1. In case of absence abroad or temporary impediment, the President of the National Popular Assembly will temporarily substitute the President of the Republic.




2. The President of the National Popular Assembly will assume the functions of the President of the Republic in case of death or definitive impediment; in case the former is also impeded, its own substitute shall take the place until the confirmation of a newly elected President.




3. The new President will be elected within 60 days.




4. The interim President of the Republic may not, in any case, perform the roles established by items (g), (i), (m), (n), (o), (s), (v) and (x) of article 68, and items (a), (b) and (c) of Article 69, no 1 of the Constitution.




5. The interim President of the Republic may only use the powers established by item (j) of article 68 to fulfill the requirements of no 3 of the present article.



Article 72




1. The President of the Republic answers to the Supreme Tribunal of Justice for any crimes taking place while in office.




2. It is the responsibility of the National Popular Assembly to require the General-Attorney of the Republic to promote the prosecution of the President of the Republic; after a proposal by one third and an approval by two thirds of the members of congress in office.




3. The conviction of the President of the Republic implies the removal from office and the impossibility of seeking reelection.




4. For any crimes committed outside of its functions, the President of the Republic answers before regular courts, after the end of its term.



Section III. The Council of State





Article 73


The Council of State is the political body of consultation for the President of the Republic.



Article 74




1. The Council of State is presided over by the President of the Republic and composed of the following members:







a.
the President of the National Assembly;






b.
the Prime Minister;






c.
the President of the Supreme Tribunal of Justice;






d.
a representative of every political party with a seat in the National Popular Assembly;






e.
five citizens assigned by the President for the duration of its term.






2. The representative mentioned in aforementioned item (d) will be chosen by vote between the members of the National Popular Assembly.




3. The members of the Council of State will be confirmed by the President of the Republic.



Article 75


The Council of State is responsible for:







a.
Issuing a statement on the dissolution of the National Popular Assembly;






b.
Issuing a statement on the imposition of a martial law or declaration of state of emergency;






c.
Issuing a statement on a declaration of war and the establishment of peace;






d.
Advising the President of the Republic while on duty, when so requested.





Section IV. Of the National Popular Assembly



Article 76


The National Popular Assembly is the supreme legislative and political overseer, representing all Guinean citizens. It decides on all fundamental matters of internal and external policies.



Article 77


All members of the National Popular Assembly are elected by electoral districts defined by law, by means of a free, equal, direct, secret and periodic universal suffrage.



Article 78




1. The members of the National Popular Assembly are called Congressmen;




2. The Congressmen of the Popular National Assembly are the representatives of all the people, and not only the electoral districts that elected them.




3. Congressmen have the duty of maintaining a constant contact with their voters and to constantly report their activities to them.



Article 79


Each Congress will last for four years, beginning with the confirmation of the electoral results.



Article 80


The Congressmen of the National Popular Assembly must take the following oath: “I swear I will do everything in my power to fulfill, with total honor and fidelity to the people, my term as a Congressman, always intransigently defending the national interests and the principles and objectives established by the Constitution of the Republic of Guinea-Bissau”.



Article 81


A Congressman has the right to present enquiries to the Government, orally or in writing, and must be presented with an answer in the session or within a delay of 15 days, in writing, if further investigations are needed.



Article 82




1. No Congressman may be harassed, persecuted, detained, arrested, tried or convicted for the votes and opinions he expresses while in office.




2. No Congressman may be detained or arrested for criminal or disciplinary matters, before a Court or outside it, except for flagrant violations that face minimum penalties of two years or more of forced labor, or when previous consent from the National Popular Assembly is granted.



Article 83




1. Law will establish all Congressmen’s rights and benefits, as well as their powers and duties.




2. The Congressman that is in serious breach of its duties may be expelled by the National Popular Assembly.



Article 84




1. The Popular National Assembly will elect, at the first session of each legislative term, its President and the other members of the Board.




2. The Board will be composed of the President, a first Vice-President, a second Vice-President, a first secretary and a second secretary, elected by all members of Congress.




3. The tasks and the competencies of the Board will be established by the Assembly’s by-laws.




4. A Congressman may not simultaneously hold office as a member of the Government.



Article 85




1. The Popular National Assembly is competent to:







a.
Review the constitutionality of matters, according to articles 127 onwards;






b.
Decide on popular referendums;






c.
Draft laws and vote on motions and resolutions;






d.
Approve the Governmental Program;






e.
Require that the General Attorney for the Republic files criminal suits against the President of the Republic, according to article 72 of the Constitution;






f.
Hold votes of confidence and censorship votes against the Government;






g.
Approve the General State Budget and the National Development Plan, as well as the respective laws;






h.
Approve treaties that involve Guinea-Bissau’s participation on international organization, friendship treaties, peace treaties, defense treaties, treaties of frontier rectification, and any other treaty that the Government has judged appropriate to submit for its review;






i.
Issue a statement on the imposition of martial law or declaration of a state of emergency;






j.
Authorize the President of the Republic to declare war or make peace;






k.
Grant the Government legislative authority;






l.
Ratify the decrees approved by the Government through delegated legislative powers;






m.
Review the State’s budget for each business year;






n.
Grant amnesty;






o.
Ensure compliance with the Constitution and the laws, and review the Governmental and Administration’s acts;






p.
Elaborate and approve its Procedural Rules;






q.
Perform any other rights and duties that have been assigned to it by the Constitution and the laws.






2. If the Governmental Program is not approved by the Popular National Assembly, a new debate will be held within 15 days.




3. The confidence vote before the National Assembly must be taken by the Prime Minister, after deliberation of the Council of Ministers;




4. The initiative to vote on a censorship motion requires one third of Congressmen in office;




5. The failure of a confidence vote or the approval of a censorship motion by an absolute majority will imply the dismantling of the Government.



Article 86


The National Popular Assembly has exclusive competence to legislate on:







a.
The Guinean nationality;






b.
Land use laws and regulations;






c.
The organization of national defense;






f.
The monetary system;






g.
Judiciary organization and magistrate regulation;






h.
Definition of crimes, punishments and other security measures and criminal proceedings;






i.
Martial law and state of emergency;






j.
Definitions on the limits of territorial waters and the exclusive economic zone;






k.
Rights, freedoms and guarantees;






l.
Associations and political parties;






m.
The electoral system.





Article 87


The Popular National Assembly has exclusive competence to legislate on the following matters, except in case of authorization granted to the government:







a.
Organization of central and local administration;






b.
Public employees’ by-laws and the civil liability of the Administration;






c.
Expropriation and requisitions due to public utility;






d.
Status and capacity of people;






e.
The nationalization of means of production;






f.
The demarcation of property sectors and economic activities.





Article 88


The National Popular Assembly may create topical committees as well as establish temporary committees to deal with specific topics.



Article 89




1. The National Popular Assembly will gather in ordinary sessions;




2. The National Popular Assembly will gather in extraordinary sessions when so requested by the President of the Republic, Congressmen, the Government or its Standing Committee.



Article 90


Government members may join and speak at sessions of the National Popular Assembly, according to the by-laws.



Article 91




1. The Government and Congressmen may propose legislation;




2. Decisions by the National Popular Assembly may take the form of laws, resolutions or motions.



Article 92




1. The National Popular Assembly may authorize the Government to legislate, by a legal-decree, on matters as foreseen by article 87. This authorization must establish its object, extension and the duration.




2. The end of a Congressional term and a change in Government entail the expiry of the granted legislative authority.




3. The legal-decrees approved by the Government under its legislative authority will be submitted to the Popular National Assembly for ratification, and this house will have 30 days to deliberate on the matter, after which the regulation will be considered ratified.



Article 93



Article 94




1. The National Popular Assembly may not be dissolved in the 12 months after an election, in the final six months of a presidential mandate, or during martial law or state of emergency.




2. The dissolution of the National Popular Assembly does not impede Congressmen from exercising their mandate until the opening of the new Congress after new elections.



Article 95




1. Between legislative terms and during the period in which the National Popular Assembly is dissolved, a Standing Committee of the National Popular Assembly will function.




2. The Standing Committee is presided over by the President of the National Popular Assembly, and is composed of the Vice-President and other representatives of the political parties that have Congressmen in the assembly, in proportion to their representation.




3. The Standing Committee is competent to:







a.
Follow all Governmental and Administration activities;






b.
Exert the powers of the National Popular Assembly in relation to Congressmen;






c.
Convoke the National Popular Assembly whenever necessary;






d.
Prepare the opening of new terms;






e.
Issue a statement on any imposition of martial law or declaration of state of emergency.






4. The Standing Committee answers to and is monitored by the National Popular Assembly.



Section V. Of the Government



Article 96




1. The Government is the supreme executive and administrative body of the Republic of Guinea-Bissau.




2. The Government implements the general policies of the country in accordance with its Program, approved by the National Popular Assembly.



Article 97




1. The Government is composed of the Prime Minister, Ministers and Secretaries of State.




2. The Prime Minister is the head of the Government, and it is his duty to guide and coordinate governmental actions and ensure the execution of the laws.




3. It is also incumbent upon the Prime Minister, without prejudice to other attributions conferred on him by the Constitution and the law, to inform the President of the Republic on issues regarding the internal and external politics of the country.



Article 98




1. The Prime Minister is appointed by the President of the Republic in accordance with the electoral results and after consulting with political parties represented in the National Popular Assembly.




2. Ministers and Secretaries of State are nominated by the President of the Republic, after indication by the Prime Minister.



Article 99


Ministers and Secretaries of State must take the following oath when taking office: “I swear by my honor to dedicate my intelligence and my energy to the service of the people, performing my duties (of Minister or Secretary of State) to which I have been nominated in the Government of the Republic of Guinea-Bissau with total fidelity to the Constitution and the laws”.



Article 100




1. In the performance of its functions, the Government is competent to:







a.
Guide the Public Administration, coordinate and control the activities of Ministries and other bodies of the Central Administration and Local governments;






b.
Organize and direct the performance of political, economic, cultural, scientific, social, defense and security activities, in accordance with its Program;






c.
Prepare the National Development Plan and the General Budget of the State, and execute it;






d.
Legislate by means of legal-decrees and decrees over matters that concern its organization and functioning, as well as matters that are not reserved to the National Popular Assembly;






e.
Approve bills and submit them to the National Popular Assembly;






f.
Negotiate and conclude agreements and international conventions;






g.
Nominate and propose the nomination of civil and military positions;






h.
All other matters assigned to it by law.






2. The competencies attributed by the aforementioned items (a), (b), (d) and (e) must be exercised by the Government through its Council of Ministries.



Article 101




1. The Council of Ministers is constituted by the Prime Minister, who presides, and by the Ministers.




2. Councils of Ministers specialized in certain subject matters may be created.




3. The members of the Government must follow the Governmental Program and the deliberation of the Council of Ministers.




4. The Secretaries of State may be summoned to participate in the Council of Ministers.



Article 102


The Government, gathered in the Council of Ministers, may legislate by means of legal-decrees and decrees.



Article 103


The Government is politically accountable to the President of the Republic and before the National Popular Assembly.



Article 104




1. The dismissal of the Government will ensue on:







a.
The beginning of every new term;






b.
The failure to approve the Governmental Plan a second time;






c.
The acceptance by the President of the Republic of a resignation request presented by the Prime-Minister;






d.
The approval of a censorship motion or the non-approval of a confidence vote by the absolute majority of Congressmen;






e.
The death or the prolonged physical incapacitation of the Prime-Minister.






2. The President of the Republic may dismiss the Government in case of a grave political crisis that threatens the regular functioning of the institutions of the Republic, after consulting with the Council of State and the political parties with representation in Congress.



Section VI. Of the Local Government



Article 105




1. The organization of the State political power encompasses the existence of local authorities, which enjoy administrative and financial autonomy.




2. The local authorities are collective territorial entities of representative bodies, which aim to pursue the interests of local communities, without diminishing the unitary structure of the State.



Article 106




1. Local authorities consist of municipalities, local sections and local boards.




2. Municipalities will function in sectors, local sections will function in administrative sections and local boards will function through resident associations.



Article 107




1. For political-administrative purposes, the national territory is divided into regions, these being subdivided in sectors and sections; the law may establish other subdivisions in communities when specificity requires.




2. The organization and functioning of administrative regions will be defined by law.




3. In major urban areas and in islands, the law may establish, in accordance with specific conditions, other forms of organization for the local authorities, as well as other autonomous administrative subdivisions.



Article 108




1. The Government’s leading representatives in regions will be designated as regional Governors, and in sectors as sector administrators.




2. The Government may appoint and dismiss regional Governors, under a proposition by the competent Minister.




3. The appointment to a sector administrator position will be made in accordance with the requisites established by the framework law.



Article 109


The duties and organization of local authorities, as well as the competencies of its bodies, shall be regulated by law, in accordance with the principle of autonomy of local government.



Article 110




1. The local authorities have their own assets and finances.




2. The system of local finance, established by law, should aim for a fair distribution of public resources by the State and by local authorities, and the necessary correction of inequalities between local authorities.




3. The local authorities will earn the revenue derived from the management of its assets and the use of its services.



Article 111




1. Local authorities are comprised of an assembly with deliberative powers, elected by direct and secret universal suffrage of all residents, according to the system of proportional representation, and a collective executive body responsible before it.




2. The bodies of local authorities may directly consult citizens who are duly registered and with power to vote in the respective area, by means of a secret vote, to decide on any matters of their exclusive competency, in the cases, conditions and the frequency established by law.



Article 112




1. Within the limits of the Constitution and the laws, local authorities have their own regulatory power.




2. The administrative supervision of local authorities consists in the control of the enforcement of the law by the authority’s bodies, and shall be exercised in the cases and in the manner established by law.



Article 113


The representative bodies of local authorities are:







a.
The municipal assembly and the municipal chamber in the case of municipalities;






b.
The assembly of residents and the directive committee of residents in sections.





Article 114




1. Sector administrators will have the right to participate in the municipal assembly, without the power to vote.




2. The municipal council is the executive body of the municipality, elected by the voting citizens residing in the area, and having as president the first candidate of the most voted list.



Article 115


The Electoral Law will determine the form of eligibility of all the members of the local authority’s bodies, their composition, as well as the functioning, the duration of the term and the form of their acts.



Article 116


The National Popular Assembly is responsible for dissolving local authority bodies, after consulting with the Government, in case it finds acts or omissions contrary to the law.



Article 117


The National Popular Assembly has the power to create or dissolve local authorities, as well as to modify their areas, and these changes may be preceded by consultations of the bodies of the affected authorities.



Article 118


The local authorities participate, in their own right and in accordance with law, to the revenues from direct taxes.



Section VII. Of the Judiciary



Article 119


Tribunals are sovereign bodies with competence to administer justice on behalf of the people.



Article 120




1. The Supreme Tribunal of Justice is the supreme judicial instance of the Republic. The Superior Council of Magistrates appoints its judges.




2. The President of the Republic swears in judges of the Supreme Tribunal of Justice.




3. It is incumbent upon the Supreme Tribunal of Justice and tribunals instituted by law to exercise the jurisdictional function.




4. In the exercise of their jurisdictional function, tribunals are independent and only subjected to the law.




5. The Superior Council of Magistrates is the superior body of management and discipline of the judicial magistrates.




6. The Superior Council of Magistrates will contain, at least, representatives of the Supreme Tribunal of Justice, of other tribunals, and of the National Popular Assembly, according to the terms established by law.



Article 121




1. It is forbidden to create tribunals exclusively for the trial of certain categories of crimes.




2. Are exceptions to the previous item:







a.
The military tribunals, which are responsible for the trial of essentially military crimes as defined by law;






b.
Administrative, fiscal and auditing tribunals.





Article 122


The law may create tribunals to resolve social disputes, whether civil or criminal.



Article 123




1. The judge performs its duties with total fidelity to the fundamental principles and objectives of this Constitution.




2. In the performance of its duties, the judge is independent and must only obey the law and his conscience.




3. The judge is not responsible for his trials and decisions. Only in cases specified by law may he be subject to civil, criminal or disciplinary liability connected with the performance of its duties.




4. The Supreme Council of Magistrates, in accordance with the law, is responsible for the appointment, dismissal, placement, promotion and transfer of judges of judicial tribunals, as well as the adoption of disciplinary measures.



Article 124


The law will regulate the organization, competence and functioning of the bodies responsible for administering justice.



Article 125




1. The Public Attorney’s Office [Ministério Público] is the State body responsible together with the tribunals, for monitoring the rule of law and representing public and social interests, and is in charge of filing criminal claims.




2. The Public Attorney’s Office is to be organized under a hierarchical structure, under the direction of the General-Attorney of the Republic.




3. The Attorney General of the Republic is appointed by the President of the Republic, after consultation with the Government.



Part IV. Guarantees and Review of the Constitution



Section I. The Monitoring and Constitutionality of Laws



Article 126




1. In cases submitted for trial, tribunals may not apply rules that contravene the Constitution or the principles enshrined therein.




2. Matters of unconstitutionality may be raised by the tribunal of its own motion, by the Public Attorney’s Office, or by any of the parties.




3. After acknowledging the matter of unconstitutionality, the incident will be separately submitted to the Superior Tribunal of Justice, which will decide in a plenary session.




4. All constitutional review rulings issued by the full body of the Supreme Tribunal of Justice will be generally and fully enforceable and will be published on the Official Gazette.



Section II. Of Constitutional Revision



Article 127




1. The National Popular Assembly may revise the present Constitution at any time.




2. The initiative of Constitutional revision falls within the competence of the Congressman.



Article 128




1. Revision bills will always indicate the articles to be reviewed, and the purposes of the modifications that are intended.




2. Revision bills will always be submitted to the National Popular Assembly by at least one third of the Congressmen on duty.



Article 129


The revision bills will have to be approved by a majority of two thirds of the Congressmen that constitute the assembly.



Article 130


No draft revision may affect:







a.
The unitary structure and the republic form of the State;






b.
The secular nature of the state;






c.
The integrity of the national territory;






d.
The national Symbols, the Flag and the National Anthem;






e.
The Rights, liberties and guarantees of citizens;






f.
The fundamental Rights of workers;






g.
The direct, equal, secret and regular universal suffrage for deciding the holders of sovereign elected positions;






h.
Political pluralism and pluralism of expression, the political parties and the right to democratic opposition;






i.
The separation and interdependence of sovereign bodies;






j.
The independence of tribunals.





Article 131


No draft or proposed revision may be presented, debated or voted when martial law or state of emergency is in place.



Part V. Final and Transitory Dispositions



Article 132


The members of the security forces, on duty, currently congressmen of the National Popular Assembly will continue to hold office until the next legislative elections.



Article 133


The State bodies established by the Constitution of the Republic of Guinea-Bissau of May 16th, 1984, shall remain in office until the taking of office of the members of the sovereign bodies that have been selected by the respective electoral processes.

